EXHIBIT 10.1 Stericycle, Inc.Supplemental Retirement Plan As Established Effective January 1, 2017 INTRODUCTION Stericycle, Inc. hereby establishes the Stericycle, Inc. Supplemental Retirement Plan (the “Plan”) effective January 1, 2017, to provide a select group of directors, management or highly compensated employees with retirement benefits in addition to any contributions or benefits provided under the Stericycle, Inc. 401(k) Plan. The Plan is intended to constitute an unfunded program for the benefit of a select group of management or highly compensated employees (a “top hat” group) for purposes of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and, as such, to be exempt from all provisions of Parts 2, 3, and 4 of Title I of ERISA. The Plan also is intended to constitute a plan of deferred compensation subject to, and compliant with, Section 409A of the Internal Revenue Code of 1986, as amended. i TABLE OF CONTENTS INTRODUCTION i TABLE OF CONTENTS ii ARTICLE 1 DEFINITIONS 1 401(k) Plan 1 Account 1 Beneficiary 1 Beneficiary Designation Form 1 Board of Directors 1 Cause 1 Code 1 Company 1 Compensation 1 Compensation Committee 2 Elective Deferral Contribution 2 Eligible Individual 2 Employee 2 Employer 2 Employer Discretionary Contributions 2 Participant 3 Plan 3 Plan Administrator 3 Plan Year 3 Qualified Domestic Relations Order 3 Severance from Employment 3 Total and Permanent Disability 3 ARTICLE 2 PARTICIPATION 4 Commencement of Participation. 4 Termination of Participation. 4 ARTICLE 3 CONTRIBUTIONS 5 Elective Deferral Contributions. 5 Employer Discretionary Contributions. 6 Participant Accounts. 7 Unfunded Deferred Amounts. 7 Transfers from Another Plan. 7 ARTICLE 4 VESTING 8 Vesting in Benefits. 8 ARTICLE 5 INVESTMENT OF ACCOUNTS 9 Crediting Investments. 9 ARTICLE 6 DISTRIBUTION OF BENEFITS 10 Benefit Payments. 10 Forms of Payment. 10 Commencement of Distributions on Severance from Employment. 10 In-Service Distributions 11 Designated Beneficiary. 11 ii Unforeseeable Emergency. 11 ARTICLE 7 ADMINISTRATION 13 Administration. 13 Forms. 13 Claims Procedures. 13 Plan Expenses. 14 ARTICLE 8 AMENDMENT AND TERMINATION 15 Amendment. 15 Termination. 15 ARTICLE 9 MISCELLANEOUS 16 Nonalienation. 16 No Right of Employment. 16 No Compensation for Other Benefits. 16 Payments to Representatives. 16 Withholding. 16 Successors and Assigns. 16 Gender and Numbering; Captions or Headings. 16 409A Provisions. 17 Lost Payees. 17 Controlling Law; Severability. 18 iii ARTICLE 1DEFINITIONS 401(k) Plan shall mean the Stericycle, Inc. Retirement Plan, as in effect from time to time. Account shall mean, with respect to each Participant, the value of all accounts maintained on behalf of each Participant attributable to contributions made pursuant to ARTICLE 3 and any deemed earnings credited or losses deducted, and any deductions for expenses and disbursements as described in ARTICLE 5 and ARTICLE 7. Beneficiary shall mean the person or legal entity designated by a Participant under Section 6.5 to receive any benefits hereunder in the event of the Participant’s death. Beneficiary Designation Form shall mean the form authorized by the Plan Administrator and used by the Participant to elect a Beneficiary as provided in Section 6.5.A Participant may change his or her Beneficiary at any time before benefit payments commence by submitting a new Beneficiary Designation Form to the Plan Administrator. Board of Directors shall mean the Company’s Board of Directors, and each member of that Board of Directors may be referred to separately as a “Director.” Cause shall mean a determination, made by the Compensation Committee in its sole discretion, of (a) a Participant’s refusal to perform any material duty assigned to him by the Company in connection with the Participant’s employment; (b) a Participant’s violation of any material personnel policy of the Company, (c) a Participant’s breach of any of the restrictive covenants set forth in any applicable employment agreement; or (d) a Participant being found guilty or pleading guilty, nolo contendere or its equivalent, to a felony or to a serious crime involving moral turpitude. Code shall mean the Internal Revenue Code of 1986, as amended. Company shall mean Stericycle, Inc., or any successor thereof. Compensation shall mean any or all of the following types of earnings payable by an Employer, or from the 401(k) Plan, to a Participant: (a) the Participant’s base salary; (b) any bonus payable to the Participant; (c) any commissions payable to the Participant; (d) any refund of excess contributions payable to the Participant from the 401(k) Plan due to the impact of nondiscrimination testing or other legal limits applicable to the 401(k) Plan; or 1 (e) any fees payable to a Participant who is a member of the Board of Directors for the Participant’s service on that Board of Directors. Compensation Committee shall mean the Compensation Committee of the Company as appointed by the Board of Directors of the Company or other individual or committee designated by the Company to act in such a role. Elective Deferral Contribution shall mean a contribution made or credited by the Employer to a Participant’s Account pursuant to Section 3.1. Eligible Individual shall mean an individual who is eligible to elect to contribute to this Plan for a given Plan Year according to the terms of the Plan. For each Plan Year while the Plan is in effect, an Eligible Individual shall include: (a) a member of the Board of Directors as of the start of the Plan Year; (b) an Employee of the Company whose salary grade, as determined by the Company, is Grade S12 or above as of the start of the calendar year and whose annual base salary rate with the Company for the calendar year preceding the year for which the individual will be electing contributions to this Plan equals or exceeds the annual compensation limit set by the Internal Revenue Service as the threshold for determining “highly compensated employee” status under the 401(k) Plan for the applicable Plan Year; provided, however, any employees who have not been assigned a salary grade, or are Grade S99 as of the start of the Plan Year, shall not be eligible for that Plan Year; and (c) an Employee of any other Employer who meets the eligibility criteria for that Employer, as set forth in an applicable Addendum to this Plan, for such time as that Employer remains an Employer covered by this Plan. Any individual who is an Eligible Individual for a Plan Year shall remain an Eligible Individual for subsequent Plan Years while still employed or serving in a position that meets the eligibility requirements of this Section 1.12 and any applicable Addendum, unless the Compensation Committee determines otherwise. In no event, however, shall an Eligible Individual be eligible to contribute to the Plan while no longer an Eligible Individual or after Severance from Employment. Employee shall mean an individual who is employed as a common law employee by an Employer and is characterized as an employee on the Employer’s regular payroll.An Employee shall cease to be such on his or her death, retirement, resignation, or discharge.An individual who is on a leave of absence from the Employer shall be considered an Employee during such leave only to the extent provided in the policies and practices established by the Employer.An individual who is otherwise an Employee but whose primary and regular work location for the Employer is in Puerto Rico shall not be considered an Employee under this Plan so long as that work location applies. Employer shall mean the Company and any of the Company’s subsidiaries that are identified as a covered Employer in an applicable Addendum to this Plan, as amended from time to time. Employer Discretionary Contributions shall mean a contribution made or credited by the Employer to a Participant’s Account pursuant to Section 3.2. 2 Participant shall mean, subject to the conditions of Article 2, an Eligible Individual who makes an election under Section 3.1 to defer Elective Deferral Contributions to, or is credited with Employer Discretionary Contributions under the Plan.Such individual shall remain a Participant so long as he or she has an Account balance under the Plan.In the event of the death or incompetency of a Participant, the term shall mean the Participant’s personal representative, guardian, or Beneficiary, as approved by the Plan Administrator. Plan shall mean the Stericycle, Inc. Supplemental Retirement Plan, as provided herein, and as amended from time to time. Plan Administrator shall mean the committee, person, or entity designated, from time to time, by the Compensation Committee to serve in such capacity. Plan Year shall mean the 12-consecutive-month period beginning January 1 and ending on the next December 31, corresponding to a calendar year, while the Plan is in effect. Qualified Domestic Relations Order shall mean a “qualified domestic relations order” as such term is defined under Code Section 414(p), as determined by the Plan Administrator, and which applies to a Participant’s Account under the Plan. Severance from Employment shall mean termination of service with the Employer, including termination of service on account of death, Total and Permanent Disability, or termination of employment, but only if such termination is a “separation from service,” as that term is defined under Treasury regulations section 1.409A-3(a)(1).For a Director who is not also an Employee, Severance from Employment shall mean the termination of that Director’s service on the Board of Directors. Total and Permanent Disability shall mean a “disability” as that term is defined under Treasury regulations section 1.409A-3(i)(4). In other words, a Participant will be deemed to have suffered a Total and Permanent Disability if the Participant is determined by the Social Security Administration to qualify for permanent disability benefits under the Social Security Act, or if the Participant is determined by the Compensation Committee to be unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. 3 ARTICLE 2PARTICIPATION Commencement of Participation.An Eligible Individual shall become a Participant in the Plan at such time as the Compensation Committee determines the individual to be an Eligible Individual, and either an Elective Deferral Contribution takes effect or an Employer Discretionary Contribution is made/credited to the Plan on behalf of such Eligible Individual. Termination of Participation.Participation in the Plan continues until a Participant’s Account is exhausted and has no more balance due to disbursements, distributions, and/or forfeitures. Notwithstanding the foregoing, the Compensation Committee, in its discretion, has the right to discontinue an Eligible Individual’s eligibility for future contributions under the Plan at any time. 4 ARTICLE 3CONTRIBUTIONS Elective Deferral Contributions. (a) Eligible Individuals who are Employees shall be permitted to elect to defer into their Accounts a designated portion of the following forms of their Compensation for a specified Plan Year, subject to the further provisions of this Section 3.1 and to the extent such Compensation cannot be deferred to the 401(k) Plan due to applicable legal and/or 401(k) Plan limits, including, but not limited to limits resulting from required nondiscrimination tests under the Code: (i) up to 80% of base salary; (ii) up to 80% of any bonus; (iii) up to 80% of any commission; and (iv) up to 100% of any refund for the specified Plan Year payable from the 401(k) Plan.
